DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.

Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  the claims include the following typos “sending the user input to a plurality of private charter airlines without the use on an intermediate broker,” which is interpreted as “sending the user input to a plurality of private charter airlines without the use of an intermediate broker” and “receiving user input offer any available seats left on the reserve shuttle,” which is interpreted as “receiving user input to offer any available seats left on the reserve shuttle.” Appropriate correction is required.
Claims 5, 10, and 15 are objected to because of the following informalities:  the claims include the following typo “wherein the geolocation of the origination city for the route of the customized charter,” which is interpreted as “wherein the geolocation is the origination city for the route of the customized charter.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
Claim 1 is directed to a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method or process. Claim 6 is directed to an apparatus, which would also pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible machine. Claim 11 would also pass Step 1 of the two-step analysis for 101 eligibility. The claim is a "non-transitory" computer-readable storage medium having computer-executable instructions, which is considered an article of manufacture. In addition, the claims are in conformity with the Kappos Memorandum of 2010 regarding medium claims.
Under step 2A of the analysis, the claims recite steps for receiving user input for reserving one or more seats on a charter airline, sending the user input to a plurality of private charter airlines, sending offers from the private charter airlines to the user, receiving user input regarding one of the offers, sending notices of any available seats to other registered users, and providing credit to the user for each available seat sold to other registered users, which are marketing activities and thus are grouped as a method of organizing human activity. The method of organizing human activity can be described as reserving a charter shuttle flight and offering available seats to other users.
The judicial exception is not integrated into a practical application because the abstract idea is merely being implemented on a processor for a particular technical environment.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations of accessing a storage media commutatively coupled to a server computer, and the user input including a minimum number of seats, destination, and date range does not add meaningful limitations to the claims, and are merely linking the use of the judicial exception to a particular technological environment. The use of a server computer to access data, receive data, receive user input, and send notices  is a well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Dependent claims 2-5, 7-10, and 12-15, are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. The dependent claims are directed to further describing how the offers are presented, and who they are presented to, which are insignificant extra-solution activities.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Steir et al. US Patent Application Publication 2010/0076795 A1 (hereinafter Steir) in view of Cornwell US Patent Application Publication 2002/0013718 A1 (hereinafter Cornwell).

Regarding claims 1, 6, and 11, Steir teaches, a computer-implemented method on a server computer for charter airline reservations, the method comprising: (Para. 0117)
a system for charter airline reservations, the system comprising: a computer memory capable of storing machine instructions; and a hardware processor in communication with the computer memory, the hardware processor configured to access the computer memory, the hardware processor performing: (Para. 0117)
a non-transitory computer program product tangibly embodying computer readable instructions which, when implemented, cause a computer to carry out the steps for a charter airline reservations, comprising: (Para. 0117)
accessing a storage media commutatively coupled to a server computer as part of a charter reservation system; (Para. 0117, the processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere.)
receiving user input including a minimum number of seats, destination, and date range for reserving one or more seats on a charter airline for a specified route and time, in which the user is financially responsible for all the available seats on the charter airline; (Para. 0089, the Member makes an initial booking (IB) for a flight through known travel booking services, or through the Company. In the IB process, the OBP provides information about the flight, such as the dates of the flights, flight segments and corresponding itinerary, the aircraft type, the number of seats it reserves on each segment flight, and the flight operator.)
receiving user input offer any available seats left on the reserve shuttle to a group of registered users on the charter reservation system; (Para. 0097, the Original Booking Party (OBP) can make subsets of its Preferred Passengers (PP), known as Tier 1 PP, Tier 2 PP, etc., which subsets of PP will receive their notifications in accordance with the timing set forth by the OBP. A PP is a member of the Web-based application process and membership service (WAPMS). Para. 0111, WAPMS establishes a communication notification process, in accordance with the parameters set forth on the initial booking (IB) ticket, including when to initially notify the various tiers of incremental passenger (IP) groups before the departure date. IP notification can occur via email, text, phone, fax, or links to the IP, based upon the preferred contact method and contact information pre-populated for each IP.)
sending notices to other registered users on the charter system; (Para. 0111)
for each available seat sold to other registered users on the customized charter, providing credit to the user. (Para. 0114, after the flights WAPMS the OBP's account is credited with its share of the revenues from the IP bookings)
Steir does not explicitly teach sending the user input to a plurality of private charter airlines without the use on an intermediate broker; sending offers received from private charter airlines to the user; receiving user input regarding one of the offers received to reserve a customized charter shuttle with routes and times prescribed by the user input (“Astro Charter’), in which this customized charter shuttle does not regularly offer these routes and times.
However, Cornwell teaches sending the user input to a plurality of private charter airlines without the use on an intermediate broker (Para. 0012, the method and system of the present invention provides for receiving itinerary information from a user. In a preferred embodiment, at least one departure location and at least one destination location are received as itinerary information from a user.  Para. 0013, the method and system of the present invention further provides for identifying suitable charter aircraft using the charter aircraft information and the received itinerary information. In a preferred embodiment, identifying suitable charter aircraft is accomplished by eliminating charter aircraft having a negative status, by eliminating charter aircraft having inappropriate flight characteristics and by eliminating charter aircraft having a present location beyond a prescribed maximum relocation distance.); 
sending offers received from private charter airlines to the user (Para. 0018, the method and system of the present invention further provides for transmitting, or otherwise making known to the user, the charter price for at least one of the suitable charter aircraft.); 
receiving user input regarding one of the offers received to reserve a customized charter shuttle with routes and times prescribed by the user input (“Astro Charter’), in which this customized charter shuttle does not regularly offer these routes and times (Para. 0019, in a preferred embodiment, the method and system of the present invention further provides for enabling the user to select a charter aircraft to be reserved.);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Steir to include sending the user input to a plurality of private charter airlines without the use on an intermediate broker; sending offers received from private charter airlines to the user; receiving user input regarding one of the offers received to reserve a customized charter shuttle with routes and times prescribed by the user input (“Astro Charter’), in which this customized charter shuttle does not regularly offer these routes and times, as taught by Cornwell, in order for a member to make an initial booking of a chartered flight (Steir, para. 0089).
Regarding claims 2, 7, and 12, the combination of Steir and Cornwell teaches all of the limitations of claims 1, 6, and 11 above; Steir further teaches, in which the group of registered users on the charter reservation system is at least one of family, work, friends, or a combination thereof. (Para. 0097, a Preferred Passenger is a company, an entity, or an individual that usually has a connection to the Original Booking Party. A list of PP is provided by the OBP upon joining the service and can be amended from time to time.)
Regarding claims 3, 8, and 13, the combination of Steir and Cornwell teaches all of the limitations of claims 1, 6, and 11 above; Steir further teaches, upon a time period expiring, sending to a larger group of registered users regarding the available seats. (Para. 0097, the OBP can make subsets of its PP, known as Tier 1 PP, Tier 2 PP, etc. The subsets of PP will receive their notifications in accordance with the timing set forth by the OBP.  Para. 0111, WAPMS establishes a communication notification process, in accordance with the parameters set forth on the IB Ticket, including when to initially notify the various tiers of IP groups before the departure date.  WAPMS first notifies the OBP's 
Regarding claims 4, 9, and 14, the combination of Steir and Cornwell teaches all of the limitations of claims 1, 6, and 11 above; Steir further teaches, in which the group of registered users on the charter reservation system is within a predetermined geolocation of the origination city for the route of the customized charter. (Para. 0097, the preferred passengers may be approved entities identified by the WAPMS as having similar flight patterns as the Original Booking Party. Para. 0036, the available seats are offered from an original departure location to a destination location.)
Regarding claims 5, 10, and 15, the combination of Steir and Cornwell teaches all of the limitations of claims 4, 9, and 14 above; Steir further teaches, wherein the geolocation of the origination city for the route of the customized charter. (Examiner's note: interpreted as the geolocation is the origination city) (Para. 0097, the preferred passengers may be approved entities identified by the WAPMS as having similar flight patterns as the Original Booking Party. Para. 0036, the available seats are offered from an original departure location to a destination location.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682